Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION

                                                No. 04-22-00075-CV

                                      WITTY YETI, LLC, and John Doe,
                                              Appellants

                                                            v.

                                                Janelle PLUMMER,
                                                      Appellee

                         From the 45th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2021CI17456
                              Honorable Mary Lou Alvarez, Judge Presiding

Opinion by:         Rebeca C. Martinez, Chief Justice

Sitting:            Rebeca C. Martinez, Chief Justice
                    Patricia O. Alvarez, Justice
                    Liza A. Rodriguez, Justice

Delivered and Filed: August 3, 2022

REVERSED AND RENDERED; MOTION TO DISMISS DENIED

           Appellant Witty Yeti, LLC (“Witty”) appeals the trial court’s order overruling Witty’s

special appearance, arguing the trial court did not have personal jurisdiction over it. We reverse

the trial court’s order overruling Witty’s special appearance and render judgment dismissing

appellee Janelle Plummer’s lawsuit against Witty for lack of personal jurisdiction. 1




1
    Plummer also filed a motion to dismiss this appeal for lack of jurisdiction, which we deny.
                                                                                     04-22-00075-CV


                                         BACKGROUND

       On August 25, 2021, Janelle Plummer filed suit against Witty and an unidentified

individual, John Doe, in Bexar County, Texas for intentional infliction of emotional distress and

negligence. In her original petition, Plummer alleges that on or about July 19, 2021, she received

a package at her place of employment in San Antonio, Texas purchased by an unidentified

individual, John Doe. Plummer stated she opened the package in front of her coworkers and that

the contents of the package were “highly inappropriate and humiliating, especially in an office

setting.” According to Plummer, the package was purchased from Witty’s company, which sells

“prank items,” and Witty has refused to provide the name of the customer who purchased the prank

item and ordered it be sent to Plummer. Plummer alleges that Witty’s conduct caused her

emotional distress and that Witty’s improper withholding of the purchaser’s identity was negligent.

       On October 5, 2021, Witty filed a special appearance to contest the trial court’s exercise of

personal jurisdiction, contending that Witty is not a resident of Texas and does not have minimum

contacts with the state. On October 7, 2021, Plummer filed a motion to strike Witty’s special

appearance, contending that Witty failed to secure a hearing date on its special appearance and

therefore made a general appearance in the case and that Witty filed the special appearance as a

tactical means of postponing an answer in the lawsuit. Witty filed a “Not-Ready and Response”

to Plummer’s motion to strike, contending that the trial court must hear and determine its special

appearance before any other pleading or motion and that Plummer’s counsel failed to confer with

Witty on a hearing date for the special appearance.

       On October 11, 2021, Witty removed the case to the United States District Court for the

Western District of Texas, San Antonio division, alleging diversity of citizenship. The next day,

Witty filed a motion to dismiss under Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6). On

December 6, 2021, the federal court remanded the case to the trial court because the amount in


                                               -2-
                                                                                       04-22-00075-CV


controversy did not exceed $75,0000, and denied Witty’s motion to dismiss as moot because it

lacked jurisdiction over the case.

       On January 14, 2022, Plummer filed a second motion to strike Witty’s special appearance

again contending that Witty failed to secure a hearing on its special appearance and that Witty

waived its right to a special appearance because it sought affirmative relief in federal court. On

January 18, 2022, the trial court signed Witty’s order setting its special appearance for hearing on

January 26, 2022. After hearing, the trial court signed an order granting Plummer’s motion to

strike Witty’s special appearance and overruling Witty’s special appearance. Witty filed a request

for findings of fact and conclusions of law and subsequently filed this interlocutory appeal.

                                        MOTION TO DISMISS

       Characterizing the order as an order denying the special appearance, Witty asserts this

appeal is authorized by section 51.014(a)(7) of the Texas Civil Practice and Remedies Code. See

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7). Disagreeing with Witty’s characterization,

Plummer has filed a motion to dismiss the appeal for lack of jurisdiction.

       Historically, it has been understood that an appeal may be taken only from a final judgment,

with a few mostly statutory exceptions. See Indus. Specialists, LLC v. Blanchard Ref. Co., No.

20-0174, 2022 WL 2082236, at *2 (Tex. June 10, 2022). However, the practice of limiting appeals

to final judgments can no longer be said to be the general rule. Id. The legislature has created

exceptions, authorizing immediate appeals of certain interlocutory orders. See id.; see also TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a). Section 51.014(a)(7) allows an appeal from an

interlocutory order that “grants or denies the special appearance of a defendant under Rule 120a,

Texas Rules of Civil Procedure, except in a suit brought under the Family Code.” TEX. CIV. PRAC.

& REM. CODE ANN. § 51.014(a)(7). Rule 120a allows a nonresident defendant to challenge the

power of the trial court to exercise jurisdiction over his person or property. TEX. R. CIV. P. 120a(1);


                                                 -3-
                                                                                                   04-22-00075-CV


see Kawasaki Steel Corp. v. Middleton, 699 S.W.2d 199, 201 (Tex. 1985); Critter Control, Inc. v.

Galt Strategies, LLC, No. 05-15-01011-CV, 2015 WL 5783648, at *1 (Tex. App.—Dallas Oct. 5,

2015, no pet.) (mem. op.).

         In Witty’s notice of appeal, it stated it was appealing the February 1, 2022 “Order

overruling Defendant Witty Yeti, LLC’s Special Appearance” pursuant to Section 51.014(a)(7).

The appealed order provides that:

         Plaintiff’s Motion to Strike Defendant Witty Yeti, LLC’s Special Appearance is
         GRANTED.

         IT IS HEREBY, ORDERED, ADJUDGED, and DECREED that Defendant Witty
         Yeti, LLC’s special appearance is waived, so Defendant Witty Yeti, LLC’s special
         appearance is OVERRULED.

         Plummer disregards the Order’s language and points to the trial court’s statements at the

hearing on the special appearance, where she contends the trial court stated that Plummer’s motion

to strike the special appearance was granted but that it was going to allow the parties to conduct

discovery on the special appearance issue. The appealed order falls within Section 51.014(a)(7)

because it explicitly states that “the special appearance is waived,” and “overruled.” We interpret

this as an interlocutory order “deny[ing] the special appearance of a defendant under Rule 120a,

Texas Rules of Civil Procedure.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7); see AIKG,

LLC v. CSP Consultants Grp., LLC, No. 04-21-00213-CV, 2022 WL 947197, at *1 (Tex. App.—

San Antonio Mar. 30, 2022, no pet.) (mem. op.) (reversing trial court’s interlocutory order that

“overruled” appellant’s special appearance). Therefore, we deny Plummer’s motion to dismiss the

appeal for lack of jurisdiction. 2


2
  The only case Plummer relies on in her motion to dismiss is Moody v. Howard-McAnear Equip. Co., No. 05-03-
01438-CV, 2003 WL 22839278, at *1 (Tex. App.—Dallas Dec. 1, 2003, no pet.) (mem. op., per curiam). This case
is inapposite because there, the appealed order was labeled as an “Order Denying Defendant’s Special Appearance
Motion to Dismiss,” but the order only resolved issues regarding service of citation, proper parties to the suit, and
misidentification of parties—which were not matters that could be properly raised by a Rule 120a special appearance.
See id.; see also TEX. R. CIV. P. 120a.


                                                        -4-
                                                                                     04-22-00075-CV


                                             WAIVER

       Before we address the substance of Witty’s special appearance, we must first consider

Plummer’s argument that Witty waived its special appearance by invoking the federal court’s

judgment on a question other than jurisdiction and by seeking affirmative relief.

       “A court must have both subject matter jurisdiction over a case and personal jurisdiction

over the parties to issue a binding judgment. Luciano v. SprayFoamPolymers.com, LLC, 625

S.W.3d 1, 7–8 (Tex. 2021). A party may challenge a trial court’s jurisdiction over it by filing a

special appearance—a sworn motion asserting that the court lacks jurisdiction—which may be

filed without the movant submitting to the court’s jurisdiction. See TEX. R. CIV. P. 120a(1);

Nationwide Distribution Servs., Inc. v. Jones, 496 S.W.3d 221, 224 (Tex. App.—Houston [1st

Dist.] 2016, no pet.).

       Rule 120a(1) requires that a special appearance be filed “prior to [a] motion to transfer

venue or any other plea, pleading or motion.” TEX. R. CIV. P. 120a(1). “[T]he plain language of

Rule 120a requires only that a special appearance be filed before any other ‘plea, pleading or

motion.’” Exito Elecs. Co. v. Trejo, 142 S.W.3d 302, 305 (Tex. 2004) (per curiam). “[I]f a special

appearance is filed in the same instrument as other pleas or motions, ‘the special appearance must

be the first plea made.’” Walmart, Inc. v. Fintiv, Inc., No. 06-20-00071-CV, 2021 WL 3572728,

at *5 (Tex. App.—Texarkana Aug. 13, 2021, no pet.) (citation omitted). “This is sometimes

referred to as the ‘due-order-of-pleading’ requirement.” Trejo, 142 S.W.3d at 305.

       “Every appearance, prior to judgment, not in compliance with [Rule 120a] is a general

appearance.” TEX. R. CIV. P. 120a(1); see also Kawasaki Steel, 699 S.W.2d at 201. A party enters

a general appearance, and therefore waives his special appearance, if he (1) invokes the judgment

of the court on any question other than the court’s jurisdiction, (2) recognizes by its acts that an

action is properly pending, or (3) seeks affirmative action from the court. Trejo, 142 S.W.3d at


                                                -5-
                                                                                       04-22-00075-CV


304 (citing Dawson–Austin v. Austin, 968 S.W.2d 319, 322 (Tex. 1998)). The test for a general

appearance is whether a party requests affirmative relief inconsistent with an assertion that the trial

court lacks jurisdiction. Dawson–Austin, 968 S.W.2d at 323.

       Rule 120a also requires that a special appearance “be heard and determined before a motion

to transfer venue or any other plea or pleading may be heard.” TEX. R. CIV. P. 120a(2); see also

Klingenschmitt v. Weinstein, 342 S.W.3d 131, 133–34 (Tex. App.—Dallas 2011, no pet.). A

defendant filing a special appearance must timely request a hearing, specifically bring that request

to the trial court’s attention, and secure a ruling on the preliminary question of personal

jurisdiction. See TEX. R. CIV. P. 120a(2); Milacron Inc. v. Performance Rail Tie, L.P., 262 S.W.3d

872, 875–76 (Tex. App.—Texarkana 2008, no pet.). A defendant waives a special appearance by

not timely pressing for a hearing. Milacron, 262 S.W.3d at 876. “[A] defendant does not waive a

special appearance simply by including other motions in the same pleading as the special

appearance.” Uche v. Igwe, No. 05-11-00570-CV, 2012 WL 2785355, at *4 (Tex. App.—Dallas

July 10, 2012, no pet.); see also Dawson-Austin, 968 S.W.2d at 322–23 (defendant did not waive

special appearance by including motion to quash service, plea to the jurisdiction, and plea in

abatement in same pleading as special appearance without stating they were subject to special

appearance). In federal court, a defendant preserves her objection to jurisdiction in much the same

way. See Velco Chems., Inc. v. Polimeri Europa Americas, Inc., No. 14-03-00395-CV, 2004 WL

1965643, at *2 (Tex. App.—Houston [14th Dist.] Sept. 7, 2004, no pet.). There, a defendant must

either move to dismiss for lack of personal jurisdiction under Federal Rule of Civil Procedure

12(b)(2) before pleading, or object to personal jurisdiction in its responsive pleading. See FED. R.

CIV. P. 12(b), 12(h)(1); Velco Chems., 2004 WL 1965643, at *2.




                                                 -6-
                                                                                       04-22-00075-CV


   A. Analysis

       Plummer argues that Witty waived its special appearance because it filed a motion to

dismiss in federal court after filing its special appearance in state court. We hold that Witty did

not waive its special appearance.

       First, Witty complied with Rule 120a by filing its special appearance prior to any of its

other pleadings. See TEX. R. CIV. P. 120a(1) (special appearance must be “filed prior to motion to

transfer venue or any other plea, pleading or motion”); see also First Oil PLC v. ATP Oil & Gas

Corp., 264 S.W.3d 767, 776 (Tex. App.—Houston [1st Dist.] 2008, pet. denied). Other than its

special appearance, Witty did not file any pleas, pleadings, or motions in state court. On, October

11, 2021, six days after filing its special appearance, Witty removed the case to federal court and

filed a motion to dismiss under Rule 12(b)(2) for lack of personal jurisdiction and under Rule

12(b)(6) for failure to state a claim. See FED. R. CIV. P. 12(b)(2), (b)(6). In its motion to dismiss,

Witty first challenged the personal jurisdiction, making the same argument it did in its special

appearance in state court—that the court did not have personal jurisdiction over it because it was

an out-of-state shipper that did not have minimum contacts with Texas. Witty alternatively argued

that if the federal court did have jurisdiction over it, then Plummer failed to plead sufficient facts

to state a claim for intentional infliction of emotional distress and negligence.

       Plummer contends that Witty’s alternative motion to dismiss for failure to state a claim

under Federal Rule 12(b)(6) in federal court constituted a general appearance, sought affirmative

relief, and waived its special appearance in state court. Once Witty filed its special appearance, it

was permitted to file other related pleas, pleadings, and motions without waiving the special

appearance under Rule 120a, so long as the relief sought was not inconsistent with the assertion

that the court lacked jurisdiction. See TEX. R. CIV. P. 120a(1); see Antonio v. Marino, 910 S.W.2d

624, 629 (Tex. App.—Houston [14th Dist.] 1995, no writ) (“[F]iling a notice of removal is not a


                                                 -7-
                                                                                                     04-22-00075-CV


general appearance, but merely takes the case out of the hands of the state court.”) (citation

omitted). Witty’s actions in federal court were not inconsistent with the relief sought in its special

appearance because its motion to dismiss under Federal Rule 12(b)(2) preserved its objection to

personal jurisdiction and its motion to dismiss under Federal Rule 12(b)(6) was only an alternative

argument. See FED. R. CIV. P. 12(b), 12(h)(1); Velco Chemicals, Inc., 2004 WL 1965643, at *2.

         Therefore, we hold that Witty’s notice of removal and motion to dismiss in federal court

did not waive its special appearance in state court. 3

                                   MERITS OF THE SPECIAL APPEARANCE

         Witty contends the trial court does not have general or specific jurisdiction over it.

Plummer responds that the trial court has specific jurisdiction over Witty because Witty had

sufficient minimum contacts with Texas to subject it to the jurisdiction of a Texas court.

    A. Standard of Review

         Whether a court has personal jurisdiction over a defendant is a question of law we review

de novo. Kelly v. Gen. Interior Const., Inc., 301 S.W.3d 653, 657 (Tex. 2010). Resolving this

question of law, however, may require a court to decide questions of fact. Luciano, 625 S.W.3d

at 8. We review the findings of fact for legal and factual sufficiency, but we review the conclusions

of law drawn from those facts de novo. BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d


3
  Plummer also argues that Witty waived its special appearance because it did not timely request a hearing. We find
this argument unpersuasive. Witty filed its special appearance on October 5, 2021; Plummer filed a motion to strike
Witty’s special appearance on October 7 and on the same day, Witty filed a response stating that it had been attempting
to confer with Plummer’s counsel to set its special appearance for a hearing. Witty then removed the case to federal
court on October 11 and on December 6, the federal court remanded the case back to state court. On January 18, 2022,
the trial court signed Witty’s order setting its special appearance for a hearing on January 26. The record does not
show that any other developments occurred in the case during this period of time other than Plummer filing a motion
to strike Witty’s special appearance. Plummer fails to point to any authority showing that this sequence of filings and
timing constitutes a waiver of Witty’s special appearance. The only case she cites, Milacron, 262 S.W.3d at 876, is a
case in which the appellant waived its special appearance because it waited until after opening statements at trial to
file its special appearance and failed to request a hearing and secure a ruling on the special appearance before
proceeding to trial on the merits. See id. Here, the special appearance was the first pleading filed in state court and
Witty requested a hearing and secured a ruling shortly after the case was remanded back to state court. See id. We
hold that Witty did not waive its special appearance by failing to timely request a hearing.


                                                         -8-
                                                                                       04-22-00075-CV


789, 794 (Tex. 2002); Carone v. Retamco Operating, Inc., 138 S.W.3d 1, 7 (Tex. App.—San

Antonio 2004, pet. denied).

        “When a trial court does not issue findings of fact and conclusions of law with its special

appearance ruling, all facts necessary to support the judgment and supported by the evidence are

implied.” Marchand, 83 S.W.3d at 795. “When the appellate record includes the reporter’s and

clerk’s records, these implied findings are not conclusive and may be challenged for legal and

factual sufficiency in the appropriate appellate court.” Id.

    B. Applicable Law

        “Personal jurisdiction involves a court’s ability to bind a particular party to that judgment.”

Luciano, 625 S.W.3d at 8. A special appearance allows a nonresident to appear in a Texas court

for the limited purpose of challenging the court’s exercise of personal jurisdiction. See TEX. R.

CIV. P. 120a(1). The plaintiff bears the initial burden to plead sufficient allegations to bring the

nonresident defendant within the reach of Texas’s long-arm statute. See Kelly, 301 S.W.3d at 658.

“The plaintiff’s response to the special appearance may contain evidence supporting the petition’s

jurisdictional allegations, but that evidence must be consistent with the allegations in the petition.”

Steward Health Care Sys. LLC v. Saidara, 633 S.W.3d 120, 129 (Tex. App.—Dallas 2021, no

pet.). If the plaintiff fails to plead facts to bring the defendant within the reach of the court’s

jurisdiction, the defendant need only prove that it does not live in Texas to negate personal

jurisdiction. See Kelly, 301 S.W.3d at 658–59. Once the plaintiff has met its burden to plead

sufficient jurisdictional allegations, the burden shifts to the defendant to negate all potential bases

for personal jurisdiction that exist in the plaintiff’s pleadings. Id. at 658.

        Texas courts may exercise personal jurisdiction over a nonresident if the Texas long-arm

statute authorizes the exercise of jurisdiction, and the exercise of jurisdiction is consistent with

federal and state due process guarantees. Moncrief Oil Intern. Inc. v. OAO Gazprom, 414 S.W.3d


                                                  -9-
                                                                                      04-22-00075-CV


142, 149 (Tex. 2013). Under Texas’s long-arm statute, Texas courts may exercise personal

jurisdiction over a nonresident defendant that “does business” in Texas. See TEX. CIV. PRAC. &

REM. CODE ANN. § 17.042; PHC-Minden, L.P, v. Kimberly-Clark Corp., 235 S.W.3d 163, 166

(Tex. 2007). A nonresident “does business” in Texas if it “(1) contracts by mail or otherwise with

a Texas resident and either party is to perform the contract in whole or in part in this state; (2)

commits a tort in whole or in part in this state; or (3) recruits Texas residents, directly or through

an intermediary located in this state, for employment inside or outside this state.” TEX. CIV. PRAC.

& REM. CODE ANN. § 17.042. The list, however, is not exclusive, and “Texas’s long-arm statute

extends Texas courts’ personal jurisdiction as far as the federal constitutional requirements of due

process will permit.” M&F Worldwide Corp. v. Pepsi-Cola Metro. Bottling Co., 512 S.W.3d 878,

885 (Tex. 2017) (citations omitted); see PHC-Minden, 235 S.W.3d at 166.

       A state’s exercise of jurisdiction comports with federal due process guarantees if the

nonresident defendant has “minimum contacts” with the state and the exercise of jurisdiction does

not offend traditional notions of fair play and substantial justice. M&F Worldwide, 512 S.W.3d at

885; PHC-Minden, 235 S.W.3d at 166. When a nonresident defendant purposefully avails itself

of the privileges and benefits of conducting business in Texas, its contacts are sufficient to confer

Texas courts with personal jurisdiction over the nonresident defendant. Moncrief Oil, 414 S.W.3d

at 150. Only the defendant’s purposeful contacts are relevant to the inquiry; unilateral activity of

another party or third person, as well as random, isolated, or fortuitous contacts by the defendant,

are insufficient to prove the defendant purposefully availed itself of the forum. Cornerstone

Healthcare Grp. Holding, Inc. v. Nautic Mgmt. VI, L.P., 493 S.W.3d 65, 70 (Tex. 2016). Once

minimum contacts have been established, the exercise of jurisdiction will typically comport with

traditional notions of fair play and substantial justice. Spir Star AG v. Kimich, 310 S.W.3d 868,

878 (Tex. 2010).


                                                - 10 -
                                                                                     04-22-00075-CV


   C. Analysis

       We begin our analysis with the pleadings. Plummer bore the initial burden of pleading

sufficient allegations to bring Witty within the reach of Texas’s long-arm statute. See Kelly, 301

S.W.3d at 658; TEX. CIV. PRAC. & REM. CODE ANN. § 17.042.

       In her petition, Plummer did not generally allege that Witty did business in Texas by

contracting with a Texas resident, committing a tort in Texas, or recruiting a Texas resident for

employment. See TEX. CIV. PRAC. & REM. CODE ANN. § 17.042. Accordingly, we consider

whether Plummer alleged facts showing Witty otherwise “does business” in Texas. See id.

       Plummer alleges that Witty is a North Carolina limited liability company and its registered

agent is in North Carolina. Plummer alleges that:

       [Witty’s] conduct caused Plaintiff emotional distress, which was only ex[a]cerbated
       after Defendant Witty chose to refuse to disclose Defendant[ ]Doe’s name to
       Plaintiff. Since Defendants’ delivery of the offensive items, Plaintiff has been
       unable to fully function in her every-day life as she did prior to the delivery.
       Plaintiff is in fear for her own safety as well as the safety of her family . . .

       Specifically, [Witty] acted intentionally or recklessly when the item was ordered
       and delivered to Plaintiff with the intended purpose of harassing Plaintiff. [Witty’s]
       conduct was extreme and outrageous by sending such offensive items to Plaintiff’s
       place of work. [Witty’s] conduct has caused Plaintiff emotional distress and
       Plaintiff’s emotional distress is severe. As a result of [Witty’s] actions, Plaintiff
       has suffered damages and [Witty] should be held accountable for [its] intentional
       actions.

       She further alleges:

       through Defendant Witty’s improper withholding of Defendant Doe’s identity,
       Defendant Witty was negligent and Defendant Witty’s actions and inactions
       violated the standard of care which fell below the applicable standard of care owed
       to Plaintiff. Specifically, Defendant Witty owed a duty to Plaintiff to disclose
       Defendant Doe’s identity once Defendant Witty was aware of the damage and harm
       caused by the package. However, when Defendant Witty refused to disclose this
       information, Defendant Witty was negligent which was the proximate cause of
       damages sustained by Plaintiff.




                                               - 11 -
                                                                                      04-22-00075-CV


       The only connection to Texas alleged is that the packaged purchased from Witty was

delivered in Texas. See Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 796 (Tex.

2005) (“A defendant’s mere knowledge that its product will end up in the forum does not, without

more, give rise to jurisdiction.”); Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569, 574

(Tex. 2010) (“[T]he mere sale of a product to a Texas resident will not generally suffice to confer

specific jurisdiction upon our courts. Instead, the facts alleged must indicate that the seller

intended to serve the Texas market.”). Plummer states she is unaware of who purchased the

package from Witty. Cf. Holten, 168 S.W.3d at 796 (shipping products in response to actions by

third parties is not sufficient to confer jurisdiction); CSR Ltd. v. Link, 925 S.W.2d 591, 595–96

(Tex. 1996) (shipping hundreds of tons of raw asbestos to Houston was insufficient to establish

jurisdiction absent evidence that a nonresident participated in the decision to send it there).

       On appeal and in her motion to strike the special appearance, Plummer contends that Witty

maintains a commercial website by marketing and selling goods and has therefore reached beyond

its home state to avail itself of the benefits of a Texas forum. However, the record does not make

clear how interactive the website is, and even if we took Witty’s allegations as true, the website

alone is insufficient to subject Witty to jurisdiction of a Texas court. See W. Gessmann, GmbH v.

Stephens, 51 S.W.3d 329, 338–39 (Tex. App.—Tyler 2001, no pet.) (website too passive to provide

basis for personal jurisdiction); see also Daimler–Benz Aktiengesellschaft v. Olson, 21 S.W.3d

707, 725 (Tex. App.—Austin 2000, pet. dism’d w.o.j.) (interactive website alone insufficient to

subject appellant to jurisdiction of Texas court). Thus, Plummer failed to plead facts to bring Witty

within the reach of the court’s jurisdiction, and Witty only needed to prove that it does not live in

Texas to negate personal jurisdiction. See Kelly, 301 S.W.3d at 658–59. Witty alleged in its

special appearance that it was not a Texas resident and, instead, was located in Charlotte, North

Carolina; organized under the laws of North Carolina; did not have any members domiciled in


                                                - 12 -
                                                                                       04-22-00075-CV


Texas; and did not have any place of business in Texas. Plummer presented no evidence to the

contrary. As such, Witty met its burden to negate all bases of jurisdiction. See id. at 661. We

therefore hold the trial court lacked personal jurisdiction over Witty and the trial court erred when

it overruled Witty’s special appearance.

                                           CONCLUSION

       Based on the foregoing, we reverse the trial court’s order denying Witty’s special

appearance. We render judgment dismissing Plummer’s lawsuit against Witty for lack of personal

jurisdiction, and we deny Plummer’s motion to dismiss for lack of jurisdiction.


                                                   Rebeca C. Martinez, Chief Justice




                                                - 13 -